Citation Nr: 1748975	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  14-01 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating higher than 30 percent for status post residuals of a total arthroplasty of the right knee.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from March 1984 to March 2004.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2017, the Veteran filed a claim for a higher rating for bilateral hearing loss.  The Board hereby refers this matter to the RO for appropriate action.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand.  However, a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist as his representative in June 2017 stated that he contends that his service-connected right knee disability increased in severity.  

The record shows that the Veteran was last afforded a VA examination in June 2012.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Lastly, the notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) do not appear to have been met during the current appeal period with regard to the issue of entitlement to a higher rating for status post residuals of a total arthroplasty of the right knee.  Thus, the Veteran should be sent a VCAA-compliant notice letter pertaining to this claim.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter which informs him of what the evidence must show to establish a higher rating for the service-connected status post residuals of a total arthroplasty of his right knee.  

2. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent VA or private medical treatment.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e). 

3. Schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected status post residuals of a total arthroplasty of his right knee.  The examiner must review the claims file and should note that review in the report. Any necessary studies or tests should be conducted.  Upon review of the record and interview and examination of the Veteran, the examiner is asked to do the following:

a.) Utilize the appropriate Disability Benefits Questionnaire in evaluating the service-connected residuals of a total arthroplasty of the right knee.  The examination report must include all findings necessary to rate the disability, including range of motion measurements for painful joint on both active and passive motion, and in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b.) The examiner must determine whether the Veteran has severe painful motion or weakness of the affected right lower extremity (within the meaning of Diagnostic Code 5055 which specifies either severe painful motion or weakness for a 60 percent rating for a knee replacement).

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion, he or she should explain why.

4. Review the medical opinion/examination obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or are not sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

5. When the development requested has been completed, readjudicate the issue of entitlement to a rating higher than 30 percent for residuals of a total arthroplasty of the right knee.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

